UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MATTHEW JONES,
Plaintiff, 16-cv-8080 (JGK)

~ against - ORDER

 

CITY OF NEW YORK ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

For reasons stated on the record at the teleconference held
today, the motion for new trial or remittitur pursuant to Rule
59 of the Federal Rules of Civil Procedure, ECF No. 138, is
denied.

The Clerk is directed to close ECF No. 138.

SO ORDERED.

Dated: New York, New York
May 3, 2021

 

(Mcbe

John G. Koeltl’
United States District Judge

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED |
DOC #:
DATE FILED: 9-37 24 _

 

 

 

 

 

 

 

 
